J-A15016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    IN THE INTEREST OF: K.G., A MINOR :             IN THE SUPERIOR COURT OF
                                      :                  PENNSYLVANIA
                                      :
    APPEAL OF: P.H., MATERNAL         :
    GRANDMOTHER                       :
                                      :
                                      :
                                      :
                                      :             No. 94 MDA 2018

              Appeal from the Order Entered December 11, 2017
    In the Court of Common Pleas of Huntingdon County Juvenile Division at
                       No(s): CP-31-DP-0000032-2010


BEFORE: PANELLA, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MURRAY, J.:                                FILED AUGUST 03, 2018

       P.H. (Maternal Grandmother) appeals from the order which changed the

permanent placement goal for her minor granddaughter, Ki.G. (Child), born

in May 2008, from reunification to adoption. After careful review, we affirm.

       Maternal     Grandmother       is   the   biological   grandmother   of   four

granddaughters: S.H., Child, A.G., and Ka.G.            S.H. currently resides with

Maternal Grandmother and is not part of this appeal.1 The family originally

became known to the Huntington County Children and Youth Services Agency

(the Agency) in August 2010 after reports were received alleging that Child

lacked proper parental care and control. Dependency Petition, 8/3/10, at 3

(unpaginated). The report further alleged that Child’s mother, S.G. (Mother),
____________________________________________


1Maternal Grandmother appealed the goal change orders for A.G. and Ka.G.,
which we address by separate memorandum at Docket Nos. 93 MDA 2018 and
95 MDA 2018.
J-A15016-18



had a criminal record that included drug charges and was refusing to

cooperate with the Agency.          Id.   On August 13, 2010, the juvenile court

adjudicated Child dependent, however, physical custody of Child remained

with Mother. In November 2010, Mother placed Child in the care of Maternal

Grandmother and moved to Pittsburgh with her three other children. On July

6, 2011, the Agency filed a petition to transfer physical and legal custody of

Child to Maternal Grandmother and appoint her as Child’s legal custodian. The

juvenile court granted the petition on August 22, 2011. Thereafter, having

determined that Child had been placed with a fit and willing relative, the

Agency filed, and the juvenile court granted, a petition to terminate court

supervision. Order, 8/22/11.

       [Child] was already in the custody of [Maternal Grandmother]
       when Allegheny County placed S.H., A.G., and [Ka.G.] in kinship
       care with [Maternal Grandmother] on July 1, 2015.               This
       placement occurred after the natural mother of the children was
       hospitalized following an automobile accident, which ultimately
       claimed her life approximately three weeks later. Allegheny
       County adjudicated [Ka.G.], A.G. and S.H. dependent on
       September 2, 2015. The Juvenile Division of the Allegheny County
       Court of Common Pleas subsequently transferred the cases to the
       Juvenile Division of the Huntingdon County Court of Common
       Pleas. When it became evident that [Maternal Grandmother] was
       overwhelmed with attempting to care [for] all four of the children,
       [the Agency] placed [Child, A.G. and Ka.G.] in alternative foster
       care settings.[2] The fourth child, whose case is not subject to this
       appeal, remains in kinship care with [Maternal Grandmother]. The
____________________________________________


2 Concerns were raised that Maternal Grandmother was leaving Child home
alone. Dependency Petition, 12/3/15, at 3. Child has been diagnosed with
cerebral palsy and mental health issues, and requires constant supervision
and care.


                                           -2-
J-A15016-18


       parental rights of all of the Natural Fathers except S.H.’s (who is
       not subject to this appeal) have been terminated.

       [Maternal Grandmother] is very well-intentioned, and has always
       attempted to meet the needs of her granddaughters. From the
       inception of these dependency matters, however, we were
       concerned that [Maternal Grandmother] was unable to adequately
       care for all of the children simultaneously. When [Maternal
       Grandmother] assumed the care of all four of her grandchildren in
       July of 2015, she was working at Weis Markets in State College,
       Centre County and was driving 45 minutes each way to go to
       work, and also leaving the children in the care of her 89-year-old
       mother. Services were put in place by [the Agency], but even
       with those services [Maternal Grandmother] was “overwhelmed”
       and didn’t have time to address all of her household needs. The
       children were removed from her custody due to home condition
       issues and the inability to appropriately care for all of the children
       at one time.[3]

Juvenile Court Opinion, 2/13/18, at 1-2 (footnotes omitted).

       On November 8, 2017, the court terminated the parental rights of Child’s

father. Trial Court Opinion, 2/13/18, at Ex. A. That same day, the Agency

petitioned for the juvenile court to conduct a permanency review hearing for

Child for the purpose of changing her permanency goal from reunification to

adoption. The court held a permanency review hearing on December 1, 2017,

during which the Agency presented the testimony of Emily Dixon, the

caseworker assigned to the family.             Ms. Dixon testified regarding some

concerns with Child during visits with Maternal Grandmother. N.T., 12/1/17,

at 5. In particular, Ms. Dixon observed “significant bruising” on Child’s arms

and legs after attending visits with Maternal Grandmother. Id. Ms. Dixon


____________________________________________


3The juvenile court adjudicated Child dependent for the second time on
December 4, 2015.

                                           -3-
J-A15016-18



conducted an investigation, but was unable to determine whether the bruising

was due to Child’s own clumsiness or whether the bruises were inflicted by

Maternal Grandmother. Id. at 5-6. Otherwise, Ms. Dixon reported that Child

is doing well in her current placement and that the placement is appropriate

and necessary. Id. at 6, 9.

      Maternal Grandmother testified on her own behalf and presented the

testimony of J.L., Child’s foster mother, as an adversarial witness. Maternal

Grandmother attempted to question the fitness and ability of J.L. to care for

Child based on J.L.’s recent eye surgery. At the conclusion of the hearing,

Maternal Grandmother expressed her disagreement with the Agency’s position

of changing Child’s permanency goal to adoption. Id. at 26. Rather, Maternal

Grandmother argued that Child should be returned to her care. Id.

      On December 11, 2017, the juvenile court entered its order changing

Child’s permanent placement goal from reunification to adoption. Maternal

Grandmother timely filed a notice of appeal and concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Maternal Grandmother raises the following issues for our review

(reordered for ease of discussion):

      1. Did the court below err when it continued Child’s placement in
         a foster home, where [Maternal Grandmother] is the legal
         guardian of Child, and is fully capable of caring for Child and
         meeting her needs?

      2. Did the court below err when it found that the placement of
         Child continued to be necessary and appropriate, when the
         evidence showed that [Maternal Grandmother] completed all


                                      -4-
J-A15016-18


          tasks set forth in the service plan that was established for
          [Maternal Grandmother] to reunify with Child?

       3. Did the court below err when it changed the permanent
          placement goal to Adoption, despite the fact that it is in Child’s
          best interest to return to [Maternal Grandmother]?

       4. Did the court below err when it found that Child’s placement
          was the least restrictive placement that meets the needs of
          Child, when [Maternal Grandmother] is Child’s legal guardian
          and is fully capable of meeting Child’s needs?

       5. Did the court below err when it found that reasonable efforts
          had been made to place Child and her siblings together, when
          Child has one sibling residing with [Maternal Grandmother],
          and two siblings residing in another foster home, and [Maternal
          Grandmother] is fully capable of caring for Child and all of her
          siblings together in [Maternal Grandmother’s] home?

       6. Did the court below err when it found that [Maternal
          Grandmother’s] compliance with the permanency plan was
          “moderate,” when the evidence showed that [Maternal
          Grandmother] had completed all tasks set forth in the service
          plan that was established for [Maternal Grandmother] to
          reunify with Child?

       7. Did the court below err when it found that [Maternal
          Grandmother’s] progress towards alleviating the circumstances
          that necessitated the original placement was “moderate,” when
          the evidence showed that [Maternal Grandmother] had done
          all that was asked of her to reunify with Child?

Maternal Grandmother’s Brief at 20-21 (juvenile court answers omitted).4

____________________________________________


4We note Maternal Grandmother’s violation of Pennsylvania Rules of Appellate
Procedure 2119. The Rule provides, in pertinent part, “[t]he argument shall
be divided into as many parts as there are questions to be argued[.]”
Pa.R.A.P. 2119(a). Here, Maternal Grandmother presents seven issues for
our review, but only divides her argument into four sections. However,
because Maternal Grandmother’s violation does not substantially impede
appellate review, we decline to quash the appeal. See In re Ullman, 995



                                           -5-
J-A15016-18


       [T]he standard of review in dependency cases requires an
       appellate court to accept the findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law. Accordingly, we
       review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

       Maternal Grandmother’s first two issues are related and thus we address

them together. Maternal Grandmother argues that the juvenile court erred in

concluding that Child’s placement in foster care continued to be necessary and

appropriate.     Maternal Grandmother’s Brief at 55.    Maternal Grandmother

asserts that “the fact that the parental rights of [Child’s] father were recently

terminated utterly fails to support the conclusion that [Maternal Grandmother]

cannot care for [Child], or that [Child] should not be returned to her legal

guardian with whom she had resided for over five years prior to the current

dependency case.” Id. at 56.

       At the permanency review hearing, Child’s foster mother, J.L., testified

that when Child first entered her care, she was “hyperactive to the point where

it would be self-harming the things she could get into.” N.T., 12/1/17, at 16.

J.L. explained that through medication management and therapy, Child is now

able to sit, play and interact appropriately with other children. Id. at 16-17.

Child can sit through meals and is more communicative. Id. at 17.




____________________________________________


A.2d 1207, 1211 (Pa. Super. 2010) (“This Court may quash or dismiss an
appeal if the appellant fails to conform to the requirements set forth in the
Pennsylvania Rules of Appellate Procedure.”).

                                           -6-
J-A15016-18



      In its opinion, the juvenile court reiterated its rationale that Child’s

placement in a therapeutic foster home continued to be necessary and

appropriate. Juvenile Court Opinion, 2/13/18, at 6. In particular, the juvenile

court stated:

      [Child] has very serious special needs and this Court is tasked with
      ensuring her needs and best interests are met. She is currently
      living in, and has resided in a therapeutic foster home since
      November 23, 2016.            We acknowledge that [Maternal
      Grandmother] has successfully completed the tasks in the service
      plans, however, the special needs and overall health and welfare
      of [Child] are best addressed and supported in her current
      placement. There is a substantial risk that she will regress if
      removed from her current specialized foster care setting. . . .

Id.

      Upon review, the record supports the juvenile court’s decision not to

reunite Child with Maternal Grandmother, and that Child’s placement in her

therapeutic foster home continues to be necessary and appropriate.

Moreover, the record also reflects that there was sufficient evidence to allow

the juvenile court to make a determination regarding Child’s needs and the

appropriateness of reunification.

      In her third issue, Maternal Grandmother argues that the juvenile court

erred by changing Child’s permanency goal from reunification to adoption.

Maternal Grandmother’s Brief at 48. Maternal Grandmother maintains that

she desires to have Child “returned to her home and to adopt her, and has

demonstrated that she is able to care for Child along with her siblings.” Id.

at 47. Maternal Grandmother contends that it is in Child’s best interest to



                                     -7-
J-A15016-18



return to Maternal Grandmother “so that she can reap the benefits of her

established family relationships and be raised alongside her siblings by her

grandmother.” Id. at 48.

      In considering a goal change petition, the juvenile court must apply the

following analysis:

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).       We are mindful, however, that “[w]hen the trial court’s

findings are supported by competent evidence of record, we will affirm ‘even

if the record could also support an opposite result.’” In re N.C., 909 A.2d
818, 823 (Pa. Super. 2006) (quoting In re Adoption of R.J.S., 901 A.2d 502,

506 (Pa. Super. 2006)).

      Furthermore, this Court has stated:

      Placement of and custody issues pertaining to dependent children
      are controlled by the Juvenile Act [42 Pa.C.S. §§ 6301-65], which
      was amended in 1998 to conform to the federal Adoption and Safe
      Families Act (“ASFA”). The policy underlying these statutes is to

                                      -8-
J-A15016-18


      prevent children from languishing indefinitely in foster care, with
      its inherent lack of permanency, normalcy, and long-term parental
      commitment. Consistent with this underlying policy, the 1998
      amendments to the Juvenile Act, as required by the ASFA, place
      the focus of dependency proceedings, including change of goal
      proceedings, on the child. Safety, permanency, and wellbeing of
      the child must take precedence over all other considerations,
      including the rights of the parents.

Id. (internal citations and footnotes omitted). “The trial court must focus on

the child and determine the goal with reference to the child’s best interests,

not those of the parents.” In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008).

      Our review of the certified record supports the juvenile court’s findings.

Child was initially placed in foster care in December 2015 and has been in her

current permanent therapeutic foster home since November 2016. Although

testimony was presented indicating that Maternal Grandmother has worked

toward achieving her permanency goals, the reality is that Maternal

Grandmother is incapable of caring for Child due to Child’s special needs. By

the time of the goal change hearing, Child had been in care almost 24 months,

residing in her current therapeutic foster home for over a year. Child’s foster

mother is a permanent placement resource. While it is true that Maternal

Grandmother maintains a relationship with Child during her weekend visits, it

was within the juvenile court’s discretion to conclude that this relationship is

outweighed by Child’s need for permanence and stability.

      Based on the record, we conclude that the juvenile court did not abuse

its discretion in finding that Child’s welfare would best be served by changing




                                     -9-
J-A15016-18


the goal to adoption. We may not disturb it on appeal. See N.C., 909 A.2d

at 823.

      In her fourth issue, Maternal Grandmother contends that the juvenile

court erred by not returning Child to Maternal Grandmother’s custody when it

was the least restrictive placement.      Maternal Grandmother’s Brief at 50.

Maternal Grandmother argues that placing Child in her home would provide

Child with the opportunity to live with her legal guardian and siblings. Id.

Moreover, Maternal Grandmother contends that the Agency failed to prove

that “therapeutic foster care” is necessary for Child. Id. at 51.

      Section 6301 of the Juvenile Act sets forth the purpose of the Act, in

relevant part, as:

      (b) Purposes.—This chapter shall be interpreted and construed
      as to effectuate the following purposes:

          (1) To preserve the unity of the family whenever possible
          or to provide another alternative permanent family when
          the unity of the family cannot be maintained.

          (1.1) To provide for the care, protection, safety and
          wholesome mental and physical development of children
          coming within the provisions of this chapter.

                                    ...

          (3) To achieve the foregoing purposes in a family
          environment whenever possible, separating the child
          from parents only when necessary for his welfare, safety
          or health or in the interests of public safety, by doing all
          of the following:

              (i) employing evidence-based practices whenever
              possible . . .


                                    - 10 -
J-A15016-18



42 Pa.C.S.A. § 6301(b)(1), (b)(1.1), (b)(3)(i).

      The Child Protective Services Law (“CPSL”) charges county agencies

with providing services consistent with the goals of the agency as follows:

      (a) Program objectives.—Each county agency is responsible for
      administering a program of general protective services to children
      and youth that is consistent with the agency's objectives to:

          (1) Keep children in their own homes, whenever possible.

          (2) Prevent abuse, neglect and exploitation.

          (3) Overcome problems that result in dependency.

          (4) Provide temporary, substitute placement in a foster
          family home or residential child-care facility for a child in
          need of care.

          (5) Reunite children and their families whenever possible
          when children are in temporary, substitute placement.

          (6) Provide a permanent, legally assured family for a
          child in temporary, substitute care who cannot be
          returned to his own home.

          (7) Provide services and care ordered by the court for
          children who have been adjudicated dependent.

23 Pa.C.S.A. § 6373(a).

      Here, the juvenile court opined:

      [Child] has extensive special needs and is currently living in a
      home with caregivers well trained in caring for and supporting
      children with intellectual and developmental disabilities. [Child]
      is receiving the support she needs and is thriving in her current
      environment. [Maternal Grandmother] does not have the ability
      to meet the needs of the child on a full-time basis. It is our hope
      that [Maternal Grandmother] will be able to maintain a significant
      relationship with her granddaughter in the future, but to be her



                                     - 11 -
J-A15016-18


      caregiver and to raise the child would be contrary to the child’s
      best interests.

Juvenile Court Opinion, 2/13/18, at 8.

      At the hearing, J.L. testified that she has served as a foster parent for

30 years and has cared for “well over 75” children. N.T., 12/1/17, at 15. All

of those children have been special needs children, with “maybe ten” having

autism. Id. Of the children she has fostered, J.L. has adopted six and has

legal guardianship of two. Id. at 16. J.L. indicated that she is trained to care

for children with special needs. Id.

      We note that this Court stated, “it is not for this [C]ourt, but for the trial

court as fact finder, to determine whether [a child’s] removal from [his/]her

family was clearly necessary.” A.N. v. A.N., 39 A.3d 326 (Pa. Super. 2012)

(quoting In the Interest of S.S., 651 A.2d 174, 177 (Pa. Super. 1994)).

Upon review, the record supports the juvenile court’s finding that Child’s

placement in a therapeutic foster home is the least restrictive means to meet

her needs.

      In her fifth issue, Maternal Grandmother asserts that the Agency failed

to make reasonable efforts to achieve the permanency goal of reunification.

Under the Juvenile Act, courts must conduct regular permanency hearings to

review the permanency plan of the child. 42 Pa.C.S.A. § 6351(e)(1). At each

permanency hearing, the trial court must determine, inter alia, “whether

reasonable efforts were made to finalize the permanency plan in effect.” 42

Pa.C.S.A. § 6351(f)(5.1).



                                       - 12 -
J-A15016-18



      Our Supreme Court has described the purpose behind the reasonable-

efforts requirement as follows:

      [T]he federal government enacted [the Adoption and Safe
      Families Act (ASFA)] and related statutes to address the problems
      of foster care drift and ensure that dependent children are
      provided permanent homes either through reunification or
      adoption. To accomplish this goal, the federal government tied
      federal funding of foster care and adoption assistance to each
      state’s adoption of a plan regarding its foster care system. 42
      U.S.C. § 671 (setting forth the requirements of a state plan “[i]n
      order for a State to be eligible for payments” for foster care and
      adoption assistance). The federal government required state
      plans to provide that “reasonable efforts shall be made to
      preserve and reunify families,” absent certain exceptions. Id. §
      671(a)(15)(B). Section 672 in turn provides, inter alia, that a
      state should “make foster care maintenance payments on behalf
      of each child” if “reasonable efforts of the type described
      in section 671(a)(15) of this title for a child have been
      made.” Id. § 672(a)(1), (2)(A)(ii). The federal payments to the
      states are likewise based upon the Section 672 payments. Id. §
      674; see also 45 C.F.R. 1356.21(b) (detailing that agencies must
      make reasonable efforts “to effect safe reunification” to be eligible
      to receive federal foster care maintenance payments).

In re D.C.D., 105 A.3d 662, 675-76 (Pa. 2014) (footnote omitted).

      Although neither federal nor Pennsylvania law defines “reasonable

efforts,” our case law has made clear that the focus of the Juvenile Act is on

the dependent child, as opposed to the parents. See In re J.R., 875 A.2d
1111, 1118 (Pa. Super. 2005).       “By requiring only ‘reasonable efforts’ to

reunify a family, the statute recognizes that there are practical limitations to

such efforts.” Id. at 1118 n. 5 (citing 43 Pa.C.S.A. § 6351(e)&(f)). This Court

has explained that the agency is not expected to do the impossible and is not

a “guarantor of the success of the efforts to help parents assume their parental



                                     - 13 -
J-A15016-18



duties.” In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002) (citing In re

J.W., 578 A.2d 952, 959 (Pa. Super. 1990)).

      Maternal Grandmother argues that the juvenile court erred in concluding

that the Agency made reasonable efforts to reunify Child with Maternal

Grandmother. Maternal Grandmother’s Brief at 56. In particular, Maternal

Grandmother contends that while the permanency review order indicates that

services were being provided to the family, in reality, all services had “been

discontinued in October of 2016, when the Raystown Developmental Services

family reunification case was closed.” Id. at 56-57.

      Timeframes in the Juvenile Act indicate that a component of reasonable

efforts is diligence by the agency. The law prioritizes reunification initially,

but if reunification is not viable “after reasonable efforts have been made to

reestablish the biological relationship,” child welfare agencies must “work

toward termination of parental rights, placing the child with adoptive parents,”

ideally within 18 months.    In re B.L.L., 787 A.2d 1007, 1016 (Pa. Super.

2001). “While this 18-month time frame may in some circumstances seem

short, it is based on the policy that a child’s life simply cannot be put on hold

in the hope that the parent will summon the ability to handle the

responsibilities of parenting.” In re R.M.G., 997 A.2d 339, 349 (Pa. Super.

2010) (citations omitted). As our Supreme Court has recognized, “[c]hildren

are young for a scant number of years, and we have an obligation to see to

their healthy development quickly.”     In re T.S.M., 71 A.3d 251, 269 (Pa.

2013).

                                     - 14 -
J-A15016-18



      Our review of the record reveals that the Agency made reasonable

efforts to provide Maternal Grandmother with services toward achieving

reunification.   Although the record does not reveal exactly when Maternal

Grandmother began receiving reunification services, the record does reflect

that she received services as early as March 2016. See Permanency Review

Order, 3/11/16, at 1.    The Agency continued to provide these services to

Maternal Grandmother until October 2016. After services were discontinued,

the parties filed a joint stipulation requesting that Child be placed with J.L., a

permanent therapeutic foster home, as it would be appropriate and in Child’s

best interest. Stipulation, 118/23/16, at ¶¶ 12-14, 18. By the time of the

goal change hearing, Child had been in foster care for 24 months and was

thriving in that placement.

      Furthermore, we note that the juvenile court is in the best position in

these situations to listen to the agency’s recommendations and determine

credibility. See In re W.M., 41 A.3d 618, 622 (Pa. Super. 2012). Here,

having heard from the Agency, the juvenile court concluded that the Agency

provided reasonable efforts to reunify Maternal Grandmother with Child.

However, despite these efforts, Maternal Grandmother was not a viable

placement capable of ensuring that Child’s needs and best interests were met.

The juvenile court concluded that Child’s placement in a therapeutic foster

home was in Child’s best interest as it was best equipped to meet her special

needs. The juvenile court did not abuse its discretion in making those findings.




                                     - 15 -
J-A15016-18



      Finally, Maternal Grandmother’s six and seventh issues assert that the

juvenile court erred in finding that Maternal Grandmother had made only

moderate progress toward alleviating the circumstances that led to Child’s

initial placement, and toward complying with the Agency’s permanency plan.

In particular, Maternal Grandmother notes that during the December 1, 2017

permanency review hearing, the juvenile court agreed that Maternal

Grandmother was more than moderately compliant. We agree.

      The record reveals that during the December 1, 2017 permanency

review hearing, Maternal Grandmother objected to the Agency’s proposed

permanency review order, which listed Maternal Grandmother’s compliance

with the permanency review plan as “moderate.” Upon stating her objection,

the court agreed, stating “I don’t disagree with you. I’m not going to – I am

going to make a decision as to whether it would be substantial or full.” N.T.,

12/1/17, at 27.    Accordingly, the record supports Maternal Grandmother’s

assertion that her compliance was more than “moderate.”

      However, despite the fact that Maternal Grandmother’s compliance with

the permanency plan was greater than “moderate,” we conclude that, for all

the reasons stated above, the record still supports the juvenile court’s decision

to change Child’s permanency goal from reunification to adoption. Moreover,

as the juvenile court emphasized:

      [T]he standard for reunification in dependency matters is not that
      of the progress of the parent (or in this case, grandparent), but
      what is in the child’s best interest. It is abundantly clear to us
      that it is in [Child’s] best interest [ ] to remain in [her current


                                     - 16 -
J-A15016-18


       foster] home where her unique needs are properly addressed and
       where she is continually making progress.

Juvenile Court Opinion, 2/13/18, at 6. Accordingly, Maternal Grandmother is

not entitled to relief.

       Based on the foregoing, we conclude that the juvenile court did not

commit an error of law or abuse its discretion by changing Child’s permanency

goal from reunification to adoption.               Therefore, we affirm the court’s

permanency review order.5

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/03/2018




____________________________________________


5 We are cognizant of and note that the juvenile court has demonstrated
thoughtful consideration in presiding over this case, including its efforts to
maintain the siblings’ relationships through their visits with Maternal
Grandmother every other weekend.

                                          - 17 -